Citation Nr: 1810790	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to service-connected disabilities, and as due to herbicide exposure and exposure to environmental toxins.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to DM.

3.  Entitlement to service connection for left foot and leg neuropathy, foot drop, and/or radiculopathy, claimed as secondary to DM, and as secondary to service-connected rupture left Achilles tendon, post operative, with tendonitis and recurrent strains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, L.B.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned at a July 2016 Video Conference hearing.  The hearing transcript is of record.  

In November 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  DM was not evident during service or for many years thereafter, and is not related to any in-service event including herbicide exposure during service, exposure to environmental toxins during service, or a service-connected disability.

2.  Erectile dysfunction was not present during service or for many years thereafter, and is not related to any in-service event or a service-connected disability.

3.  Left foot and leg neuropathy, foot drop, and/or radiculopathy were not present during service or for many years thereafter, and are not related to any in-service event or a service-connected disability.


CONCLUSIONS OF LAW

1.  DM was not incurred or aggravated during active duty, is not proximately due to, the result of, or aggravated by a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

2.  Erectile dysfunction was not incurred or aggravated during active duty, and is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  Left foot and leg neuropathy, foot drop, and/or radiculopathy was not incurred or aggravated during active duty, is not proximately due to, the result of or aggravated by a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran/claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Board remanded the appeal in November 2016, to attempt to corroborate the Veteran's alleged herbicide exposure and exposure to environmental toxins.  As discussed further below, appropriate actions were taken to corroborate the Veteran's claims.  Furthermore, the Veteran was afforded the opportunity to submit additional evidence as well as testify at a Board hearing, which was held in July 2016.  Neither the information of record nor the contentions of the Veteran suggest that additional pertinent information or evidence can be obtained in this case through further assistance from VA.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
 ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including DM and organic disease of the nervous system, to a degree of at least 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2). 38 C.F.R. § 3.307(a)(6)(iv).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM and early-onset peripheral neuropathy.  In this case, there is no evidence of in-country Vietnam service, and there is no contention of Korean service. 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. at 54).

Analysis

Diabetes Mellitus Type II (DM)

The Veteran has alleged that his currently diagnosed DM, is related to steroid use for his service-connected asthma and weight gain from inactivity due to his service-connected low back and left Achilles tendon rupture disabilities.  See September 2009 statement from the Veteran.  He also contends that his DM is related to exposure to herbicides and other environmental toxins during active duty.  See June 2016 statement from the Veteran and July 2016 Video Conference hearing transcript.

After review of the record, the Board finds that the evidence does not support a grant of service connection for DM.

The Veteran has reported that he was first diagnosed with DM in 2007, several years after his discharge; however, he had symptoms of DM during service, and it was aggravated by steroid use for asthma in 2007.  See October 2010 notice of disagreement and December 2012 Decision Review Officer Informal Hearing Conference report.  Service treatment records show a single high glucose reading of 123 in November 1994, during service; however, there are no complaints or manifestations of DM, and no manifestations of DM were noted at the time of the Veteran's service separation.  Therefore, the Board finds that there is no evidence of the presence of DM during service.

Post-service VA treatment records show that the Veteran was first diagnosed with DM in 2007, many years after his discharge from service.  However, these records do not show that the currently diagnosed DM is related to the Veteran's active military service, including exposure to herbicides or environmental toxins.  Furthermore, DM may not be presumed incurred during active military service, as there is no evidence that the Veteran was diagnosed with DM to a degree of at least 10 percent disabling within one year after his active military service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis.  
he Veteran has submitted private medical opinions from Dr. C.B. in support of his claim.  In an August 2009 statement, Dr. C.B. opined that the Veteran's DM is due to his prescriptions of steroids for asthma and his 60-pounds weight gain caused by his inability to exercise, due to his Achilles and spine pathology.  His rationale was that the Veteran entered service fit for duty without DM.  He was prescribed steroids since 1988 for his asthma on a daily basis, with a 40-pound weight gain since service, and steroids are a well-known cause of weight gain and he has had about a 40-pound weight gain.  He is on insulin-daily 2 injections, and finally, his records do not support another more plausible etiology for his current diabetes or other risk factors (in or out of service) to explain his problems other than his service-time induced weight gain and chronic steroid use.  In an October 2010 statement, Dr. C.B. stated that the Veteran had a fasting blood sugar of 110 mg/dl in June 1993 and another blood sugar of 123 in November 1994, which are both in the range of DM.  He opined that based on these blood sugars, combined with the Veteran's reports of excessive thirst, increased urination and hunger during service, as well as the fact that he had blood sugars in the 138 range a few months after service in July 1998, and the fact that he had a Hemoglobin A1c of 17.2 only 28 months following service, the Veteran had DM in service.  Dr. C.B. also noted that the criteria used by the VA physicians for diagnosing DM are contemporary and, thus, were not in effect in the 1980s.

The Veteran was afforded a VA examination in March 2010.  The examiner opined that the Veteran's DM was not related to his service-connected low back pain, asthma, rupture of left Achilles tendon, seborrheic dermatitis, hypertension, umbilical hernia, and migraine headaches.  The examiner explained that the isolated reading of a glucose level of 123 in November 1994 had no relationship or relevance to the current DM, as the lab work at that time was a random glucose level of a normal value.  Furthermore, at the time the lab test was done, the Veteran was seen for headaches and asthma complaints, and a diagnosis for DM can be made only when a person is healthy and in a normal state of health.

The Veteran was afforded another VA examination and opinion in September 2010.  The examiner opined that the Veteran's DM was not as likely as not due to or related to or aggravated by weight gain from the service-connected left ankle condition, precluding exercise and the daily steroids taken for the service-connected asthma.  The examiner explained that the records show that the Veteran gained weight over time.  However, there are many factors that can contribute to weight gain.  Weight gain, cannot be definitively attributed to inactivity due to injury (in the ankle or spine).  Other variables include excess caloric intake and diet, and genetic factors.  There are other forms of exercise that can be done in persons with ankle or back injuries.  Weight gain is also a common problem as people age, regardless of any injuries that cause physical limitations.  Therefore, the examiner concluded that he was unable to attribute the Veteran's weight gain to his left ankle condition or spine condition, as he may have gained weight regardless of any injury that limited activity.  The examiner concluded that the same reasoning applied to the issue of steroids, noting that daily oral steroid intake can cause weight gain as a side effect.  However, there is no documentation of daily steroid use years prior to the Veteran's diagnosis of DM, during a time where he also gained weight.  Also, as with the ankle issue, he may have gained weight due to other factors, regardless of his steroid use.  He did not have the diagnosis of DM in service, as service blood sugars do not meet criteria for diabetes, and this was during the time of his reported daily steroid use.  The examiner noted that the Veteran's diagnosis of DM was years after the service, and not likely due to weight gain in service due to steroid use in service, if any steroids were prescribed.  Therefore, he opined that the DM was not as likely as not directly attributed to the Veteran's asthma, treatment for asthma, or inactivity due to his left ankle injury or spine injury.  The examiner also noted that oral steroids can elevate blood sugars during the time they are taken, but he opined that this does not cause DM, and instead, it can cause steroid-induced diabetes, which is a separate condition.  Blood glucose returns to normal range once steroids are stopped. 

The Veteran was afforded another VA examination in April 2013.  The examiner diagnosed DM; ED as secondary to DM; hypertension, unrelated to DM; peripheral neuropathy (PN) of the hands and feet, secondary to DM; and. lumbar strain with degenerative joint disease, without radiculopathy or sciatica.  The examiner concluded that the claimed DM was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition. In rendering the opinion, the examiner noted that the Veteran was not taking any steroids at that time (systemic or inhaled), and he was not taking any steroids when he came to the VA in 2007, shortly after his DM diagnosis.  If he had 
used an inhaled steroid, it may have temporarily aggravated blood sugars, but this effect would be likely to resolve when the usage stopped and not caused permanent DM.  The records show a blood sugar of 123 taken at 4:47 in November 1994, and most likely this was not a fasting specimen.  Non-fasting glucose over 200 indicates DM.  Glucose was 96 in April 1997 (not abnormal).  Blood sugar was 115 on 1/22/21 at 10:13, again, probably not fasting (and not marked fasting).  The examiner concluded that the evidence supported onset of DM in 2007, and the evidence did not support onset of DM during service.

The Veteran also submitted private medical opinions from Dr. J.B. dated in July 2014 and July 2015.  Dr. J.B. opined that the Veteran's DM is at least as likely as not related to his military service and most likely secondary to repeated used of corticosteroids for his service-connected asthma.  However, although Dr. J.B. gave a thorough explanation of the nature and causes of DM, and how the disease is diagnosed, he did not give a rationale for his opinion that this Veteran's DM is related to service or his service-connected asthma medication.  As such, the Board finds the opinions inadequate for evaluation purposes.

The Veteran was afforded his most recent VA examination in May 2016.  The examiner concluded the Veteran's DM is less likely than not (less than a 50/50 probability) related to elevated glucose readings during military service.  The examiner explained there is no evidence in the service records of any hyperglycemia, nor did any elevated glucose readings rise to the level of a clinical diagnosis of diabetes.  The examiner added that the Veteran did not meet the criteria for a clinical diagnosis of DM until 2007-10 years after he was discharged from the military.  The examiner opined that the Veteran's DM was also less likely than not (less than a 50/50 probability) either caused or aggravated beyond its natural progression as the result of any steroid use associated with his service-connected asthma or pain and inactivity associated with his service-connected mechanical low back pain, migraine headaches, rupture of the left Achilles tendon with tendonitis and recurrent strain, ankle scar, sinusitis, hypertension, and/or umbilical hernia.  The examiner explained that the Veteran was diagnosed with asthma in 1992 and noted that there is no evidence of any steroid-induced hyperglycemia between that time and the time he was discharged from the military in 1997.  The examiner also noted that since his military service, the Veteran's asthma has been fairly well controlled and has not required excessive use of systemic steroids, which would have placed him at risk for diabetes or aggravation of his diabetes.  Furthermore,
the examiner stated there is no medical basis to support that any of the service-connected disabilities impair the Veteran's ability to perform physical exertion, to suggest that these conditions either caused or aggravated his diabetes.

The Board finds the opinions of the September 2010, April 2013 and May 2016 VA examiners more probative than the opinions submitted by private physician, C.B., MD in 2009 and 2010.  In this regard, the VA examiners provided the most thorough rationales and the examiners cited to medical research in support of their findings.  Furthermore, Dr. C.B.'s opinions are essentially based on his determination that the Veteran first manifested signs and symptoms of DM during military service.  The Board agrees with the findings of the VA examiners that one or two elevated blood sugars in service do not show that the Veteran had a definitive diagnosis of DM at that time, even with the Veteran's reported symptomatology.  No diagnosis of DM was made during active duty or for approximately 10 years after his discharge, until 2007.  The Veteran himself reported several times during the appeal that he was not diagnosed with diabetes until 2007.  The Board notes that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

There is no other medical evidence of record, VA or private, that relates the Veteran's DM to service or his service-connected disabilities.

Most recently, the Veteran has argued that he developed DM as a result of exposure to herbicides and environmental toxins during active duty.  See June 2016 statement from the Veteran and July 2016 Video Conference hearing transcript.  Specifically, he claims that he was exposed to toxic waste while stationed at Fort McClellan, Alabama, from October 1994 to December 1994.  The Veteran stated that the drinking water at Fort McClellan "smelled and tasted awful."  He stated that after drinking large amounts of water, he developed skin rashes, headaches, nausea, vomiting, diarrhea, and respiratory problems.  The Veteran also stated that he watched burn pits at Pelham Range produce "thick black smoke."  Several hours afterwards, he stated he experienced headaches, nausea, vomiting, and diarrhea.  Furthermore, he stated he "watched the maintenance staff spray unknown chemicals on weeds, shrubs, and plants at Pelham Range.  This made them turn brown and die within days.  He stated that after direct contact with weeds, [he] would again break out in skin rashes, with headaches and nausea."  

Herbicide exposure is generally conceded for veterans who served in the Republic of Vietnam (RVN) during the Vietnam era.  Here, the Veteran does not contend and the evidence does not show, that he served on active duty in Vietnam.  Therefore, he cannot be found entitled to consideration of his claim based on the presumptive provisions in 38 U.S.C.A. § 1116. 

While exposure to herbicides may not be presumed in this case, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  VA's adjudication manual (M21-1MR) also provides for presumptive herbicide exposure for veterans who served in other locations, under certain circumstances.  The Board is unaware of any confirmation, in M21-1MR or otherwise, that includes Fort McClellan as a site of herbicide exposure.  Although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Therefore, herbicide exposure is not presumed for Fort McClellan.  Nevertheless, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea during the Vietnam era.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

The claim was remanded in November 2016, so that the RO could attempt to confirm the Veteran's alleged herbicide exposure per M21-1MR, as well as his alleged exposure to environmental toxins, mustard gas, PCBs and radiation, all while stationed at Fort McClellan from October 1994 to December 1994.  The information obtained by the RO shows that the Veteran's alleged herbicide exposure and exposure to other environmental toxins during active duty at Fort McClellan has not been corroborated.  See Response from the Joint Service Records Research Center (JSRRC) received July 21, 2017; Response from the Department of Defense (DOD) received June 2, 2017; Response from the Armed Forces Pest Management Board received June 27, 2017; Response from the National Personnel Records Center (NPRC) received May 21, 2017; Military Personnel Records received March 2017 and email correspondence to the Veteran dated April 2017 to May 2017.

The Veteran has not presented any other evidence to indicate that he was exposed to herbicides or other environmental toxins.  Unfortunately, his assertions, without more, simply do not support the claim that he was, in fact, actually exposed to herbicides or other environmental toxins in service.  Thus, a basis for favorable action due to in-service herbicide exposure or exposure to environmental toxins is not presented.

The Veteran is competent to report symptoms he experienced in service and thereafter.  However, there is no evidence that the Veteran has expertise or training to determine the cause of his DM.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999). 

In the present case, the question of whether the Veteran's DM is related to his active service, or events therein, or his service-connected disabilities, is a complex issue.  Diagnosing and determining the etiology of DM goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies, as well as training on the workings of the endocrine system.  Based on the complexity of the medical question, the Board finds that the Veteran is not competent to establish the etiology of his DM.  
See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It would require medical expertise to say that his DM, identified long after service, is the result of exposure to herbicides in service, or otherwise related to service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his DM.  38 C.F.R. § 3.159(a)(1), (2) (2017).  

For the reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Erectile Dysfunction

The Veteran does not contend and the evidence does not show that his ED is directly related to his active military service.  Rather, he has stated that he believes his currently diagnosed ED is directly related to his currently diagnosed DM, which he believes is related to his active military service.  See July 2016 Video Conference hearing transcript.  However, the Board notes that, as discussed above, service connection is denied herein for DM.  As such, secondary service connection for ED is not warranted.  See 38 C.F.R. § 3.310 (2017).

Left Foot and Leg Neuropathy, Foot Drop, and/or Radiculopathy

The Veteran does not contend and the evidence does not show that his left foot and leg neuropathy, foot drop, and/or radiculopathy are directly related to his active military service.  Rather, he contends that he has left foot and leg neuropathy, foot drop, and/or radiculopathy, which is directly related to his currently diagnosed DM, which he believes is related to his active military service or in the alternative, to his service-connected rupture left Achilles tendon, post operative, with tendonitis and recurrent strains.  See September 2009 statements from the Veteran and July 2016 Video Conference hearing transcript.  

Initially, the Board notes that the Veteran has not been diagnosed with left leg radiculopathy.  See April 2013 VA examination report and May 2016 VA spine examination report.  

Here, there is no evidence of inservice left foot and/or leg neuropathy or left foot drop.  Similarly, these disorders are not shown within one year of service discharge.  The Veteran does not contend otherwise.  Under these circumstances, there is no basis for a grant of service connection on a direct or chronic disease presumptive basis.

The Board also notes that there is no medical evidence of record connecting any left foot and/or leg neuropathy or left foot drop to the service-connected rupture left Achilles tendon.  Rather, the medical evidence of record shows that the Veteran has been diagnosed with left foot drop, secondary to peripheral neuropathy and peripheral neuropathy of the feet, secondary to DM.  Specifically, an October 2009 VA examiner concluded that the Veteran's diagnosed left foot drop was likely due to peripheral neuropathy and not connected to his former Achilles tendon rupture.  The examiner also suggested that the peripheral neuropathy could be related to the Veteran's DM.  An April 2013 VA examiner concluded that the Veteran carried a diagnosis of peripheral neuropathy of the left lower extremity, which was related to his non-service-connected DM, and was not manifested within a year of service discharge.  The examiner also noted that the Veteran did not have lower extremity nephropathy, radiculopathy or sciatica.  Furthermore, a March 2016 VA back examiner confirmed nerve impairment of the left lower extremity with decreased strength, reflexes, sensation and muscle atrophy.  There was no radiculopathy associated with the mechanical low back pain diagnosed.  The examiner concluded that the Veteran had diabetic neuropathy as a complication of his diabetes.  See October 2009 VA feet examination report, April 2013 VA examination report and May 2016 VA spine examination report.  

Finally, the Board notes that as discussed above, service connection is denied herein for DM.  

For these reasons, the Board fins that secondary service connection for left foot and leg neuropathy, foot drop, and/or radiculopathy is not warranted.  See 38 C.F.R. 
§ 3.310 (2017).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction is denied.

Service connection for left foot and leg neuropathy, foot drop, and/or radiculopathy, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


